Title: To James Madison from John Graham, 9 September 1805
From: Graham, John
To: Madison, James


          
            Sir
            New Orleans 9th. Sepr. 1805
          
          I had the Honor to write you by the last Post to let you know that a White Man had been taken up here for endeavouring to bring about an Insurrection among the Negroes, and I have now the Honor to inclose a Copy of a Letter from the Mayor of this City, giving the best account that can be had of this Man, of his Plans, and of the Progress he had made towards their execution.
          The Circumstance of an Insurrection having been planned, and the uncertainty how far the plan may have been acted upon, gives to the People here a very considerable degree of inquietude & alarm. I have the satisfaction however to say, that every possible precaution is taken by the Police Officers & I beleive that nothing is at present to be apprehended, more than at any other time; but I consider this country as in a state of constant danger & therefore as requiring the presence of a considerable Military Force—and if I might be permitted to give an opinion I would recommend an increase of the Regular Troops here, as a measure equally expedient, whether we have in view the Submission of the Black, or the Respect of the White Inhabitants of the Country. With Sentiments of the Highest Respect—I have the Honor to be, Sir, Your Mo Obt Sert,
          
            John Graham
          
        